Citation Nr: 0811030	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-34 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability.  

2.  Left ear hearing loss disability is not attributable to 
service.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2005.  Although letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board also notes that this Board member placed the 
veteran on actual notice of what evidence was needed to 
establish the claim.  The provisions of 38 C.F.R. § 3.385 
were addressed, as well as competency of evidence.  The need 
to establish current disability was also addressed and the 
veteran was provided 30 days to supplement the record.  Such 
actions of the Board member at the hearing comply with VCAA 
and 38 C.F.R. § 3.103.  Furthermore, if there is any VCAA 
defect , the actions of the Board member renders any 
potential defect harmless as the veteran has had a meaningful 
opportunity to fully participate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

Analysis 

Initially, the Board notes that veteran served in combat.  In 
light of this, the veteran is entitled to the provisions set 
forth in 38 U.S.C.A. § 1154(b).  Thus, his claims of noise 
exposure due to rocket and mortar fire will be accepted as 
evidence of what occurred in service since it is consistent 
with the circumstances, conditions or hardships of such 
service.  However, the Board notes that the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

The veteran is seeking service connection for left ear 
hearing loss disability due to cochlear nerve damage.  The 
veteran has alleged that his hearing loss is a consequence of 
service.  Specifically, the veteran claims that his exposure 
to guns, rockets and mortar fire caused his condition.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
left ear hearing loss disability is not warranted.  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of hearing loss.  An 
enlistment examination, dated in July 1968, reported normal 
results for auditory acuity.  The separation examination, 
dated in March 1970, also reported the ears to be normal with 
auditory acuity of 15/15 in each ear.  

The veteran was evaluated in April 2005 by a private medical 
provider and he reported a history of constant noise since 
Vietnam.  The evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.
The examiner noted that the veteran had sensorineural hearing 
loss in the left ear.  However, the Board notes that because 
there is no indication that this examination was conducted by 
a licensed audiologist or that the Maryland CNC was used 
during this examination, the Board is unable to consider 
these examination results in its decision.  38 C.F.R. § 4.85.  
The Board also notes that the veteran maintains that he was 
told during this examination that he had cochlear nerve 
damage in the left ear with a mild loss of hearing.  However, 
such was not noted in the examination report.  Regardless, 
the results, even if accepted, do not establish disability.  

The veteran was afforded a VA examination in August 2005.  
During this examination, the veteran reported in service 
noise exposure without the use of hearing aids.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.
The examiner noted that the veteran was diagnosed with 
tinnitus due to cochlear nerve damage and that his condition 
dated back to service.  However, the examiner found that the 
veteran did not have any left ear hearing loss.  The examiner 
further found that regarding the veteran's claim for hearing 
loss, there was no diagnosis because the condition is 
resolved.  

Based on the evidence provided, the Board finds that service 
connection for left ear hearing loss disability is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  See Cohen, supra. at 
137.  At this time, there is no evidence showing that the 
veteran has a left ear hearing loss disability.  Although the 
veteran complains of hearing loss, the veteran has failed to 
establish a current hearing loss disability in accordance 
with VA regulation.  See 38 C.F.R. § 3.385 (mandating that 
impaired hearing will be considered a disability when 
auditory thresholds reach 40 decibels or greater; or when at 
least three frequency readings are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent).  The VA audiological evaluation 
revealed that the veteran's hearing acuity was not a 
disability as defined by 38 C.F.R. § 3.385 and the private 
examination results do not establish disability.  

The Board has considered the veteran's statements regarding 
his noise exposure in service and his current left ear 
hearing problem.  The Board notes that, although a layman is 
not competent to establish the presence of disability within 
the meaning of 38 C.F.R. § 3.385, a layman is competent to 
report a decreased ability to hear sound.  See Layno, supra.  
However, as noted, the VA examiner found that there was no 
diagnosis of hearing loss and the record fails to show 
hearing loss disability in accordance with VA regulations.  
Under these circumstances, the Board must conclude that the 
veteran has not met the requirements for service connection 
for left ear hearing loss disability, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for left ear hearing loss disability is 
denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


